t c memo united_states tax_court michael l goers petitioner v commissioner of internal revenue respondent docket no filed date michael l goers pro_se blizabeth owen for respondent memorandum findings_of_fact and opinion gerber judge respondent determined an dollar_figure deficiency in petitioner’s income_tax a dollar_figure addition for late filing and a dollar_figure addition for failure to pay estimated_tax the question presented in this case concerns whether the amounts petitioner received as bank interest and compensation from third parties constitute taxable_income to him findings_of_fact petitioner resided in el paso texas at the time his petition was filed petitioner did not file an income_tax return for for respondent received forms reflecting payment to petitioner from best mobile home service repair in the total amount of dollar_figure and a m construction in the total amount of dollar_figure he also received bank interest_income in the amounts of dollar_figure and dollar_figure during petitioner admitted that he received compensation_for labor but he denied that any amounts received constituted income from being employed because petitioner did not file a return respondent computed petitioner’s federal_income_tax liability using the standard_deduction and permitting one exemption opinion petitioner’s argument is generally familiar to this court he relies on a prepared packet of photocopied documents entitled reliance defense the first page of the packet of documents is entitled cut them off at the pocketbooks tax fighters show how to stop unjust taxes instructional seminar by william drexler at trial although petitioner resisted the admission of evidence it became clear that his arguments were essentially legal in nature and that he did not contest that he had received compensation from others petitioner at trial and on brief presented an array of legal positions all of which appear to be in support of his contention that he is not subject_to u s c or more particularly the income_tax to the extent necessary we consider petitioner’s following arguments a the income_tax is based on a voluntary self-assessment system essentially petitioner argues that he must agree to self- assess or respondent must make a proper assessment of any_tax which must include the signature of an authorized official in this regard respondent prepared a substitute for return under sec_6020 in order to establish a record for petitioner’s tax_year petitioner contends that the substitute for return is unsigned and accordingly no assessment can be made against petitioner initially we note that petitioner’s contentions about the proper assessment of tax are premature because this forum is designed for a prepayment prior to assessment controversy that is prerequisite to the commissioner’s authority to assess certain taxes see secs with respect to the voluntary nature of the income_tax that position has been unsuccessfully section references are to the internal_revenue_code as amended and in effect for the period under consideration rule references are to this court’s rules_of_practice and procedure advanced in the past see eg mckee v commissioner tcmemo_1996_143 b whether petitioner is a citizen subject_to the income_tax requirements and or whether the compensation he received for labor is taxable to him within the meaning of the internal_revenue_code here again these arguments are well worn and have been rejected on numerous occasions see eg 687_f2d_264 8th cir affg tcmemo_1981_506 619_f2d_716 8th cir 82_tc_403 80_tc_1111 77_tc_1169 70_tc_730 affd per curiam 614_f2d_159 8th cir c may respondent rely on the form_1099 information contained in his records to determine an income_tax deficiency the essence of petitioner’s argument is that the information relied on by respondent is hearsay and that respondent should not be allowed to prove that petitioner received dollar_figure from best mobile home service repair and dollar_figure from a m construction without testimony from third parties first we note that petitioner must show that respondent’s determination is in error see rule a respondent at trial petitioner referenced the taxpayer_bill_of_rights as applying to this case however the burden_of_proof provisions of sec_7491 do not apply here because the examination continued reasonably relied on the information received from third parties that payments had been made to petitioner petitioner did not file a return or any other document under oath that contradicted the information_return material from third parties petitioner also admits that he received compensation_for labor the determination that the amounts received were income to petitioner placed the burden on petitioner to show that the amounts reported to respondent were in error or were not income petitioner during trial did not agree that the amounts reported by the third parties were correct but he did not offer any evidence to show that the information relied upon by respondent was in error petitioner tacitly accepted that he received some amounts from others but he did not agree that any amounts received were taxable_income instead he argued that compensation_for his labor does not constitute taxable_income a position that is frivolous the remaining arguments and points made by petitioner are either incomprehensible or not worthy of comment therefore we hold that petitioner has not shown that respondent’s determination that petitioner failed to report income is in error continued in this case began prior to date irs restructuring and reform act of publaw_105_206 112_stat_726 respondent also determined additions to tax for late filing sec_665l a and for failure to pay estimated_tax sec_6654 the sec_6651 addition applies unless the taxpayer shows that the failure_to_file was due to reasonable_cause and not willful neglect petitioner admits that he did not file a return and we have rejected his reasons for not doing so accordingly we hold that petitioner is liable for the sec_6651 a addition_to_tax as determined by respondent the sec_6654 addition applies in a mathematical fashion unless it is shown that any of certain statutory exceptions apply see 75_tc_1 petitioner has not shown that any such exceptions apply and accordingly we hold that respondent’s sec_6654 determination is sustained to reflect the foregoing decision will be entered for respondent
